Title: From George Washington to David C. Claypoole, 19 September 1782
From: Washington, George
To: Claypoole, David C.


                  
                     Sir,
                     Verplanks point 19th Sep. 1782
                  
                  By a letter which I reced from Mrs Washington (at Mount Vernon) by the last Post, I am informed that the week after I requested you to forward your Gazettes to her, she received them, but has got none since—We are both at a loss how to account for this—unless my meaning was incorrectly expressed to you.  I have now to request, that your weekly publications may be sent regularly to her, by every Post.  I shall see you paid for them.  and am Sir yr Most Obedt Servt
                  
                     Go: Washington
                  
               